Citation Nr: 1812585	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  13-10 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for dry eye syndrome and pinguecula of both eyes.

2.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2003 to November 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (Agency of Original Jurisdiction (AOJ)).  This rating decision assigned a noncompensable evaluation for dry eye syndrome and pinguecula of both eyes, effective November 18, 2009.  A subsequent March 2013 rating decision increased evaluation to 10 percent disabling, also effective November 18, 2009.

In December 2016, the Veteran presented testimony during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.

This matter was previously before the Board in May 2017 and remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the issue of entitlement to a TDIU has not been adjudicated by the AOJ but has been raised by the record; specifically, Vocational Rehabilitation and Employment Services records note that the Veteran's service-connected disabilities, including his bilateral eye disability, affect his ability to maintain employment.  See Counseling Record - Narrative Report, dated June 22, 2010.  Thus, the Board finds that although an appeal was not received on the issue of entitlement to a TDIU, it is now before the Board because it has been reasonably raised during the adjudicatory process of the underlying claim for an initial rating for bilateral eye disability and is a component of the instant appeal.  See Rice v. Shinseki, 22 Vet. App. 447,454-455 (2009).

The Board again notes that, in December 2016, the Veteran's representative requested the AOJ to accept a substantive appeal in response to a December 2015 SOC addressing 13 issues.  It was argued that the substantive appeal should be accepted as the SOC had been returned as undeliverable.  This issue is referred once more to the AOJ for appropriate action.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Throughout the period on appeal, dry eye syndrome and pinguecula of both eyes have been manifested by a remaining visual field of not fewer than 46 degrees and not worse than 20/50 visual acuity; characteristics of disfigurement have not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for dry eye syndrome and pinguecula of both eyes have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.79, Diagnostic Codes 6037, 6066, 6080, 7800 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) that include enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).

Rating Principles

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).



Analysis

The Veteran appeals the denial of a rating higher than 10 percent for dry eye syndrome and pinguecula of both eyes.  

The evaluation of visual impairment is based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  38 C.F.R. § 4.75(a).

The Veteran's bilateral eye disability is currently rated under 38 C.F.R. § 4.79, Diagnostic Codes 6037-6080.  Hyphenated diagnostic codes are used when a rating under one code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  

Diagnostic Code 6037 addresses pinguecula and directs the rater to evaluate the disability based on disfigurement under Diagnostic Code 7800, while Diagnostic Code 6080 provides the criteria for rating visual field defects.  38 C.F.R. § 4.79.

Diagnostic Code 7800 addresses disfigurement of the head, face, or neck, and provides that a 10 percent rating is warranted with one characteristic of disfigurement.  A 30 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  A maximum 80 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.

Note (1) to Diagnostic Code 7800 provides that the eight characteristics of disfigurement for rating purposes are: a scar five or more inches in length; a scar at least one-quarter inch wide at the widest part; surface contour of the scar elevated or depressed on palpation; a scar adherent to the underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches; skin texture abnormal in an area exceeding six square inches; underlying soft tissue missing in an area exceeding six square inches; and skin indurated and inflexible in an area exceeding six square inches.  38 C.F.R. § 4.118.

Diagnostic Codes 6080 pertains to impairment of visual fields.  Eight principal meridians (expressed in degrees) represent the extent of the visual field.  The normal visual field extent at the eight principle meridians are: temporally to 85, down temporally to 85, down to 65, down nasally to 50, nasally to 60, up nasally to 55, up to 45, and up temporally to 55. 38 C.F.R. § 4.76(a), Table III.  The combined extent of the visual field is 500 degrees.  The average concentric contraction is calculated by measuring the remaining visual fields (in degrees) at each of the eight principal meridians 45 degrees apart, adding the values, and dividing the sum by eight.  The average concentric contraction represents the remaining visual field.  Id.

When the remaining visual field is between 46 degrees and 60 degrees, a 10 percent applies for unilateral or bilateral impairment; alternatively, each affected eye may be evaluated as equivalent to a 20/50 visual acuity.  Greater ratings are available for greater levels of loss of visual field. 38 C.F.R. § 4.79, Diagnostic Code 6080.

The Board notes that various other Diagnostic Codes under 38 C.F.R. § 4.79 provide for ratings based on eye disabilities, including on the basis of central visual acuity impairment, muscle function impairment, or incapacitating episodes; the Board will fully consider any potentially applicable Diagnostic Codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Turning to the facts in this case, the Veteran first underwent VA examination in November 2009.  He reported flare-ups of pain, redness, sensitivity to light, and blurred vision in both eyes, with no incapacitating episodes in the 12 months prior to the examination.  An eye examination showed no corneal pathology, scarring, chronic conjunctivitis, or presence of a pterygium.  Further, it revealed normal findings concerning optic nerves, vessels, maculas, and lenses.  Intraocular pressure was within normal limits for each eye.  A visual acuity examination revealed uncorrected and corrected vision of 20/20 for each eye (for both distance vision and near vision).  The examination did not reveal diplopia.  A slit lamp examination revealed pingueculae and reduced tear film.  Based upon exam findings, the examiner diagnosed the Veteran with dry eye syndrome and pinguecula in both eyes.  The examiner also noted that the Veteran's eye condition did not have an impact on his usual occupation and daily activities.

The Goldmann Kinetic Perimetry device was used to test the Veteran's visual field.  The Veteran's visual field for his left eye was limited to 85 degrees temporally, 85 degrees down temporally, 65 degrees down, 50 degrees down nasally, 52 degrees nasally (loss of 8 degrees), 45 degrees up nasally (loss of 10 degrees), 43 degrees up (loss of 2 degrees), and 52 degrees up temporally (loss of 3 degrees).  The Veteran's remaining visual field in the left eye, calculated by subtracting the Veteran's 23 degrees of lost visual field from a total visual field of 500 degrees, is 477 degrees. In turn, this represents an average concentric contraction in the left eye of 59.63 degrees. 

The Veteran's visual field for his right eye was limited to 85 degrees temporally, 85 degrees down temporally, 65 degrees down, 50 degrees down nasally, 56 degrees nasally (loss of 4 degrees), 48 degrees up nasally (loss of 7 degrees), 44 degrees up (loss of 1 degree), and 55 degrees up temporally.  The Veteran's remaining visual field in the right eye, calculated by subtracting the Veteran's 12 degrees of lost visual field from a total visual field of 500 degrees, was 488 degrees.  In turn, this represented an average concentric contraction in the right eye of 61 degrees.

At the December 2016 Board hearing, the Veteran testified that he continued to experience light sensitivity, frequent itching, and occasional blurred vision in both eyes.  The Veteran further noted that he had discoloration and, at times, excessive watering in his left eye.  The Veteran also testified that his service-connected pinguecula condition had worsened since its initial diagnosis.

Following the May 2017 Board remand, the Veteran again underwent VA examination in June 2017.  The examiner noted the Veteran's concerns that his eye conditions affect his vision; and the Veteran's concerns regarding the presence of a purple spot on his left eye for many years.  A visual acuity examination revealed uncorrected and corrected vision of 20/40 or better for each eye (for both distance vision and near vision).  The examiner found no evidence of pupillary defect, astigmatism, or diplopia.  A slit lamp and external eye exam showed evidence of capped eye glands and pingueculae in both eyes (along with prominent purple vessels in the sclera of the left eye).  The examiner did not identify any visual field defects.  The examiner found there was no decrease in visual acuity, or any other visual impairment, arising from the Veteran's pinguecula condition.  The examiner further noted no scarring, disfigurement, or any incapacitating episodes attributable to any eye condition.  Regarding the purple conjunctival blood vessel in the left eye, the examiner found this condition was not caused by the Veteran's dry eye syndrome or pinguecula.

Treatment records throughout the period on appeal reflect findings consistent with those noted upon VA examination.  The Veteran's primary complaint related to his service-connected eye condition has been dry eyes, for which he used artificial tear drops.

Upon review, the Board finds that an increased rating cannot be granted for the Veteran's bilateral dry eye syndrome with pinguecula.  In this regard, the rating criteria for pinguecula specifically states that any impairment should be rated based on the level of disfigurement and there is no evidence of disfigurement in this case.  Furthermore, as evidenced by the visual acuity findings at the November 2009 and June 2017 VA examinations, the Veteran's dry eye condition does not result in a loss of visual acuity.  While dry eyes may cause intermittent visual difficulty, there is no objective evidence of any measurable loss of vision.  Accordingly, the Board finds that an increased disability rating for dry eye syndrome and pinguecula of both eyes cannot be granted.

To the extent that the Veteran's eye conditions result in any visual field loss, the Veteran's left eye visual field has shown an average concentric contraction between 46 and 60 degrees.  Such a loss of visual field either warrants a 10 percent evaluation, or is to be rated as equivalent to 20/50 visual acuity.  Under Diagnostic Code 6066, 20/50 visual acuity (in either one eye or both eyes) warrants a 10 percent rating.  Thus, under the analysis relating to either visual acuity or visual field, a 10 percent rating is warranted throughout the period on appeal.

In reaching this conclusion, the Board has considered the assertions of the Veteran as to his symptomatology and the severity of his conditions, but, to the extent the Veteran believes that he is entitled to a higher rating than assigned herein, concludes that the findings during medical evaluation are more probative than his assertions to that effect.  Furthermore, the assertions of the Veteran regarding the severity of his disability are generally consistent with the rating currently assigned and with the findings on VA examination.  As such, the Board has considered the assertions of the Veteran but has also relied heavily on VA examinations, which duly considered the Veteran's subjective symptoms and do not show measurable visual limitation or loss of function approximating the criteria for an increased rating.  The Board finds that the Veteran's purple pigment abnormality is not associated with his service-connected dry eye syndrome and pinguecula of both eyes per the opinion of the 2017 VA examiner who has greater training and expertise than the Veteran to speak to the etiological relationship between these disorders, or lack thereof, than the Veteran.

In sum, the Board finds that the Veteran's overall disability picture most nearly approximates a 10 percent disability rating.  The Board has considered whether a higher rating by analogy is available through another other diagnostic code that considers similar symptoms.  In this case, however, the Board finds no other provision upon which to assign a higher rating.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  For the reasons set forth, the Board finds against a rating higher than10 percent, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Neither the Veteran nor his representative has raised any other issues with respect to the increased rating claim, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
ORDER

Entitlement to a rating in excess of 10 percent for dry eye syndrome and pinguecula of both eyes is denied.


REMAND

The Board notes that the issue of entitlement to a TDIU has not been adjudicated by the AOJ but has been raised by the record; specifically, Vocational Rehabilitation and Employment Services records note that the Veteran's service-connected disabilities, including his bilateral eye disability, affect his ability to maintain employment.  See Counseling Record - Narrative Report, dated June 22, 2010.  

The AOJ has not had the opportunity to adjudicate the issue because it has first been raised as a result of this decision on appeal.  To afford the Veteran proper due process, such adjudication is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any private or VA treatment records that have not yet been associated with the claims file.  

2.  Conduct any development deemed necessary to adjudicate the issue of a TDIU, and issue a VCAA-complaint notice to the Veteran.

3.  Thereafter, adjudicate the issues of entitlement to TDIU.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


